—In a matrimonial action in which the parties were divorced by a judgment of the Supreme Court, Nassau County, entered April 13, 1992, (1) the father appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (Kohn, J.), entered March 4, 1997, which, inter alia, directed that the parties shall have joint custody of the parties’ children, and (2) the mother cross-appeals from so much of the same order as denied her motion for attorneys’ fees.
Ordered that the cross appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
*448Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In adjudicating custody and visitation rights, the most important factor to be considered is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167). In determining the best interests of the child, the court must review the “totality of circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 96). The court’s determination depends to a great extent upon its assessment of the credibility of the witnesses and upon the assessments of character, temperament, and sincerity of .the parents. In matters of this nature, the findings of the nisi prius court must be accorded the greatest respect (see, Eschbach v Eschbach, supra, at 173). These findings should not be disturbed unless they lack a sound and substantial basis in the record (see, Kuncman v Kuncman, 188 AD2d 517).
In this case, the court’s determination to continue the existing joint custody arrangement has a sound and substantial basis in the record and we find no basis for disturbing it.
The father’s remaining contentions are without merit. Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.